Citation Nr: 1309966	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-41 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 2010 for the grant of service connection for adjustment disorder with depressed and anxious mood (adjustment disorder).

2.  Entitlement to an initial disability rating for adjustment disorder in excess of 10 percent. 

3.  Entitlement to an increased disability rating for a thoracic spine disability, in excess of 20 percent. 

4.  Entitlement to service connection for pain associated with the thoracic spine disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1992 to July 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Lincoln Nebraska in June 2010 and August 2010.

The Veteran also initiated an appeal of a November 2010 denial of service connection for Meniere's disease; however, the claim was granted in a March 2011 rating decision, resolving the appeal as to that issue.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The earliest date of a pending claim for service connection for an adjustment disorder is April 5, 2010.  

3.  As between the date entitlement to service connection for adjustment disorder arose and the earliest date of claim, the date of claim is the later.  

4.  For the entire period of this appeal, the Veteran's adjustment disorder has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress; the schedular criteria fully contemplate the Veteran's adjustment disorder symptomatology.

5.  For the entire period of this appeal, the Veteran's thoracic spine disability has been manifested by forward flexion that is accompanied by pain, weakness, and fatigue, but which exceeds 30 degrees; there are no incapacitating episodes of intervertebral disc disease and no associated neurological abnormalities; the schedular criteria fully contemplate the Veteran's thoracic spine symptomatology.

6.  Pain is an inherent component of the Veteran's thoracic spine disability that is considered in assigning any rating under the general formula for diseases and injuries of the spine and does note constitute distinct and separate symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 5, 2010 for the grant of service connection for adjustment disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400 (2012).

2.  The criteria for an initial rating higher than 10 percent for adjustment disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9440 (2012).

3.  The criteria for a disability rating higher than 20 percent for a thoracic spine disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).

4.  The claim for service connection for pain associated with the thoracic spine disability lacks legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Evidence

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2012).  

In rendering a decision the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for Veterans Claims (CAVC) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Analysis of Effective Date for Adjustment Disorder

The laws and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2012).  

After a review of the contentions and evidence regarding this issue, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to April 5, 2010.  The April 5, 2010 claim form (VA Form 21-4138) is the earliest correspondence from the Veteran in the claims file regarding service connection for a psychiatric disorder.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for any psychiatric disorder prior to April 5, 2010.  

The Veteran has provided no explanation for his assertion that an earlier effective date is warranted.  He has pointed to no earlier claim, formal or informal.  The Board acknowledges that the Veteran's adjustment disorder did not begin on the date the claim was filed; however, as set out above, a claim is a necessary element of the establishment of an effective date for service connection.  The date of onset of the disability is a separate component.  

The Board finds that VA treatment records and/or examination reports, to the extent that they establish an earlier onset of the disability, cannot serve as a claim (formal or informal) for service connection.  The CAVC in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155(a).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell, citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 
189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of VA examination will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The date of examination will be accepted as the date of receipt of the claim.  See 38 C.F.R. § 3.157(b).  In this case, there was no prior claim for compensation that was disallowed for the reason that an adjustment disorder was not compensable in degree.  

In summation of the Board's findings, prior to April 5, 2010, there was no pending claim for service connection for adjustment disorder or any psychiatric disorder.  VA treatment records do not serve as a formal or informal claim for service connection.  As such, an effective date prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  The Veteran has asserted that entitlement arose prior to the date of claim; however, this assertion is not supported by the record.  Therefore, the date of claim, April 5, 2010, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2012).  As there is no legal basis for assignment of any earlier effective date than April 5, 2010, the Board finds that an earlier effective date for the grant of service connection for the adjustment disorder is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.   

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis of Initial Rating for Adjustment Disorder

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

This appeal arises from a claim for service connection received at the RO on April 5, 2010.  In the June 2010 rating decision, the RO granted service connection for adjustment disorder with depressed and anxious mood and assigned an initial rating of 10 percent under Diagnostic Code Diagnostic Code 9440, effective April 5, 2010.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 10 percent rating is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates the Veteran's adjustment disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  His symptomatology does not more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

The primary evidence regarding adjustment disorder comes from the report of VA examination in April 2010.  At that time, the Veteran's complaints included poor sleep.  The Veteran was taking medication, which did improve his sleep; however, he still reported some initial and mid-sleep insomnia.  The Veteran reported that his energy level was low and he felt tired all the time.  This affected his productivity.  The Board acknowledges that this description does indicate an occasional decrease in work efficiency; however, the Veteran has not described symptomatology like or similar to intermittent periods of inability to perform occupational tasks.  This is a significant distinction between the criteria for the 10 percent and 30 percent ratings.  

Also significant in the Board's finding that the Veteran's adjustment disorder symptomatology is generally mild or transient are specific findings by the VA examiner.  Notably, the examiner described the severity of the Veteran's adjustment disorder as mild.  The examiner noted that there were no problems with activities of daily living, and that the Veteran had been employed at the same job for more than 10 years with no time lost during past 12 months. 

In addition, the April 2010 examiner assigned a GAF score of 64.  The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score in the range from 61 to 70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Thus, the GAF score assigned by the VA examiner also indicates mild overall impairment.  This is consistent with the criteria for a 10 percent rating, but does not suggest the degree of impairment contemplated for a 30 percent or higher rating.   

In addition, the April 2010 VA examiner was provided with the specific criteria used in the rating schedule and was asked to comment on which was most appropriate.  The examiner found that there is not total occupational and social impairment due to mental disorder signs and symptoms (criteria for 100 percent rating).  The examiner found that mental disorder signs and symptoms do not result in deficiencies in the following areas (judgment, thinking, family relations, work, mood or school) (criteria for a 70 percent rating).  The examiner found that, in this case, there is not reduced reliability and productivity due to mental disorder symptoms (criteria for 50 percent rating).  The examiner also found that there is not occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms (criteria for 30 percent rating).  The examiner did agree that there are mental disorder signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner also opined that the Veterans adjustment disorder is such that there would be a mild decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  These findings further support the Board's ultimate finding that a 30 percent or higher rating is not warranted, but that a 10 percent disability rating is most appropriate.  

The Board acknowledges that the Veteran has reported a pattern of irritability that has been pervasive due to chronic pain from spinal issues.  This reportedly has an effect on his relationship with his spouse.  A letter from the Veteran's spouse notes that the Veteran gets angered easily if things don't go his way or if he cannot find something that he misplaced.  She reported that, in public, she is in fear that he might confront someone if someone says something or looks at him wrong.  In contrast, the Veteran reported close relationships with parents and siblings.  The Veteran's in laws are also in the area and he has adequate relationships with them.  The examiner described the Veteran as a family man who is involved in wrestling and other activities with his children.  The Veteran's social activities were described as fairly consistent with his family.  Thus, to the extent that the Veteran's irritability affects his family relations, it appears to be consistent with generally mild or transient impact.  

The Veteran also reported "panic-like" symptoms.  He feels anxious and overwhelmed when confined in areas where he is crowded in.  The Veteran noted that he feels anxious when around others in places that can be crowded and he wants to isolate and not go to such events.  The Veteran's wife reported that, when she first met the Veteran, he was outgoing, talkative, he liked to have fun, and he was a very caring man; however, in the last 5 years or so, he never wants to do anything, and it is like pulling teeth to have a conversation with him.  She also reported that, in larger groups of people, he appears as if he is very scared and having "mini panic attacks" by the look on his face and the way he composes himself.  He is constantly worrying about things that are out of his control and this creates stress for the family.  Nevertheless, the Veteran has not reported any history of true panic attacks, nor has he described any situations where his panic symptoms have resulted in periods of inability to perform occupational tasks.  

On examination, the April 2010 VA examiner described a dysthymic affect and an anxious and depressed mood.  The Veteran was also described as having some level of feeling helpless or hopeless; however, this was described as mild in degree.  These findings are entirely consistent with a 10 percent rating and are not probative of any higher rating.  Otherwise, the examiner's observations and the Veteran's reports to the examiner were generally good or normal.  The Veteran described no suicide attempts or assaultiveness or violence.  He was noted to be clean, neatly groomed, and able to maintain minimum personal hygiene.  He was found to be oriented to person, place, and time, with no delusions or hallucinations.  Regarding abstraction ability, he was found to interpret proverbs correctly.  Regarding judgment, he was found to understand the outcome of his behavior.  He described no obsessive or ritualistic behavior, no panic attacks, no suicidal ideation, and no homicidal ideation.  He was found to demonstrate good impulse control.  The Veteran demonstrated normal immediate, recent, and remote memory.  In addition, the Veteran's appetite was within normal limits.  His weight had reportedly remained at the same level within the prior year.  

In sum, the clinical findings and the Veteran's assertions regarding his adjustment disorder symptoms and their impact on his occupational and social functioning have been fully considered.  The Board finds that the weight of the evidence is against a finding that there are intermittent periods of inability to perform occupational tasks associated with the Veteran's adjustment disorder.  Therefore, an initial rating in excess of 10 percent for the Veteran's adjustment disorder is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Board will address extraschedular referral of this issue below.

Analysis of Rating for Thoracic Spine

In a December 2001 rating decision, the RO granted service connection for a thoracic spine disability and assigned a 10 percent initial rating pursuant to Diagnostic Code 5299-5291, effective April 30, 2001.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In a September 2004 rating decision, which implemented an August 2004 Board decision, the RO assigned an increased 20 percent rating for the thoracic spine disability, pursuant to Diagnostic Code 5299-5237, effective September 26, 2003.  In a June 2009 decision, the Board denied an appeal seeking a rating in excess of 20 percent for the thoracic spine disability.  This appeal arises from a claim for increase received at the RO on May 3, 2010.    

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 100 percent rating is available for unfavorable ankylosis of the entire spine; a 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent rating is available for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 20 percent rating is available for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 10 percent rating is available for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

Thus, the currently assigned rating for the thoracic spine contemplates forward flexion that is not greater than 60 degrees.  The current rating contemplates a combined range of motion that is not greater than 120 degrees.  The current rating also contemplates muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  To warrant a 40 percent rating, the evidence must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the criteria for a 40 percent rating are not met.  Range of thoracolumbar spine motion has been measured on multiple occasions during the period on appeal.  The report of VA examination in March 2011 reveals that forward flexion was measured to 45 degrees with tenderness at 30 degrees; extension was measured to 20 degrees with tenderness at 15 degrees; right lateral flexion was measured to 20 degrees with tenderness at 15 degrees; left lateral flexion was measured to 25 degrees with tenderness at 20 degrees; right rotation was measured to 25 degrees with tenderness at 20 degrees; left rotation was measured to 25 degrees with tenderness at 20 degrees.  There was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range-of-motion with repetitive use.  

The report of VA examination in October 2010 reveals forward flexion measured to 70 degrees; extension was measured to 30 degrees; right lateral flexion was measured to 30 degrees; left lateral flexion was measured to 25 degrees; right rotation was measured to 30 degrees; left rotation was measured to 30 degrees.   There was objective evidence of pain with motion.  There were no additional limitations after three repetitions of range of motion.  

A VA contract (QTC) examination in July 2010 reveals forward flexion measured to 45 degrees; extension was measured to 10 degrees; right lateral flexion was measured to 20 degrees; left lateral flexion was measured to 20 degrees; right rotation was measured to 20 degrees; left rotation was measured to 15 degrees.  There was no loss after repetition.  Motion was accompanied by pain, fatigue, weakness, lack of endurance, but not incoordination.  

Thus, in each instance in which range of thoracolumbar spine motion was measured, the Veteran was able to attain forward flexion beyond 30 degrees.  The Board acknowledges that all motion of the thoracolumbar spine is painful.  The March 2011 examiner specifically noted tenderness at 30 degrees; however, the onset of tenderness did not prevent him from attaining 45 degrees of flexion.  

The Veteran reported to the March 2011 examiner that he experiences persistent pain and stiffness into the mid back, including the midline thoracic and parathoracic areas.  He also described stiffness, achiness, occasional sharp pains, and throbbing.  He reported that he will utilize Ibuprofen or Tylenol on a daily basis.  He also takes medication to relieve muscle spasms.  Flare-ups can occur on a weekly basis brought on by increase in activity, such as overexertion with bending, lifting, or twisting.  He reported as well that prolonged inactivity, such as a long car ride, or sitting at a desk for an extended period of time can also exacerbate and potentially flare-up the condition with increased stiffness and spasms.  

The Veteran reported to the October 2010 VA examiner that he has severe flare-ups on a weekly basis, lasting hours.  These are brought on by increased physical activity.  According to the Veteran, there is a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The severity of the pain is moderate, experienced daily and lasting hours.  

The Veteran reported to the July 2010 examiner that he experiences severe pain all day, which varies from throbbing to sharp.  He also experiences severe constant stiffness and moderate weakness several times a day, lasting 15 minutes to an hour.  During flare ups there is increased pain and stiffness that is moderate to severe.  This happens 2 or 3 times per day and lasts for 1 hour to a full day.  This occurs if he over does things such as lifting, bending, or walking.  

A report from a private physician, R.D.C., D.O. in March 2008 reveals persistent and worsening back pain since service.  On a daily routine basis the Veteran has pain rated at 4 out of 10; this is a throbbing discomfort.  

It is clear from the Veteran's description of his symptoms that there is limited motion and painful motion.  In essence, all motion is accompanied by pain.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).   However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

The range of motion results set out above appear to exclude the possibility that the Veteran's range of motion was ever limited-either by functional loss due to pain or structural limitation-to 30 degrees or less.  While the March 2011 examiner reported tenderness at 30 degrees, the Veteran was still able to attain 45 degrees of forward flexion.  The issue is not whether pain on motion or on repetition is present or additionally limits flexion, but whether that additional limitation would decrease the flexion to 30 degrees.  On this record, the Board finds that limitation of flexion to 30 degrees is not shown.

Regarding the alternative basis for a 40 percent rating - favorable ankylosis - the results above preclude any finding of ankylosis of the thoracolumbar spine.  Moreover, ankylosis was specifically found to be absent by the March 2011 and October 2010 VA examiners.  

The Board acknowledges findings of scoliosis by the March 2011 examiner; however, this finding, as well as reports of muscle spasms, are consistent with the 20 percent rating assigned and are not probative of a rating at any higher level.  

Thus, based on the clinical findings and the Veteran's assertions as recorded in the examination reports, the criteria for a rating higher than 20 percent for a thoracic spine disability are not met.  

The rating schedule specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Note (1).  In this case, the Board finds that there are no separately ratable neurological abnormalities associated with the thoracic spine disability.  The report of VA examination in March 2011 reveals no radiculopathy symptoms associated with the condition and no associated neurological abnormalities.  Examination of the lower extremities revealed that knee jerks were normal, and ankle jerks were hypoactive; sensation in the lower extremities was normal; and strength and muscle tone in the lower extremities was normal with no atrophy.  

The report of VA examination in October 2010 reveals no radiation of pain and no incapacitating episodes.  Knee and ankle reflexes were normal.  Sensory examination of the lower extremities was normal.  Strength of the lower extremities was normal.  Muscle tone was normal and there was no atrophy.  

The July 2010 examination reveals no signs of intervertebral disc syndrome.  Muscle strength, fine motor control, and muscle tone of the lower extremities was normal.  Achilles reflexes were diminished.  Sensory function of the lower extremities was normal.  There were found to be no associated neurological abnormalities.  Straight leg raise testing was negative bilaterally.  

The Board acknowledges a report from a private physician, R.D.C., D.O., in March 2008, which reveals a finding of generalized disc herniation.  According to R.D.C., at one time his thoracic level 9-10 disc was felt to be impinging upon the thecal sac causing stenosis and nerve impingement; however, the hemangioma finding is no longer felt to be relevant to the Veteran's back pain.  Rather, this finding is believed to be coincidental and congenital.  The current pain relates to structural scoliotic back abnormalities and these cause moderate to severe discomfort.  He does not suffer from any paralysis or motor impairment.  His current diagnosis is generalized thoracic disc disease resulting in chronic pain syndrome.  Thus, while the Veteran does have disc-related findings, according to R.D.C., these do not result in neurological abnormalities.  

In sum, the Veteran experiences constant pain, weakness, and fatigue associated with his thoracic spine disability; however, despite these symptoms, forward flexion of the thoracolumbar spine exceeds 30 degree, and there is no ankylosis.  Moreover, there are no incapacitating episodes of degenerative disc disease or any separately ratable neurological abnormalities.  For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 20 percent for a thoracic spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 

Analysis of Service Connection for Thoracic Pain

The Board notes initially that, although this issue has been adjudicated as a claim for service connection, the Veteran is essentially contending that the pain associated with his service-connected thoracic spine disability warrants a separate compensable rating.  For the reasons next discussed, the Board finds that such a separate rating is legally precluded in this case.  In sum, the pain associated with the Veteran's service-connected thoracic spine disability is already service connected and has been considered in assigning the current 20 percent rating for the thoracic spine disability.  

The Board acknowledges the general provision of VA law that disabilities arising from a single disease entity are to be rated separately as are all other disabling conditions.  38 C.F.R. § 4.25 (2012).  As discussed in the rating for the thoracic spine, pain is a component of the service-connected disability.  Pain is specifically mentioned in the rating schedule for disorders of the spine ("with or without symptoms such as pain").  Moreover, all joint disabilities, including the spine, are evaluated based on the presence of pain and based on the impact of pain on function.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As the pain associated with the Veteran's thoracic spine disability must be and has been considered in assigning the disability rating for the thoracic spine, the Board finds that pain is not a separate disability from the Veteran's thoracic spine disability, but is a component of that disability.  Therefore, a separate rating for pain would compensate the Veteran doubly for the same symptom.  This is prohibited under VA law, which provides that the evaluation of the same disability under various diagnoses is to be avoided, and the evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  

In essence, the Veteran's suggestion is that the Board should consider his pain outside of its effect on function.  However, this is inconsistent with VA law governing evaluation of any joint disability.  See 38 C.F.R. § 4.40, 4.45, 4.59, Deluca.  Significant in this finding, the CAVC has held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 37.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

The assertion of the Veteran is that pain could somehow be calculated in the abstract and assigned a disability rating outside of any functional effect, i.e. limitation of motion and use of the joint(s).  This runs counter to longstanding precedent establishing that, while pain must be considered, its significance is in its demonstrable effect on function and not as an element of disability that can be evaluated and weighed in the abstract.  

The Board has considered the holding of the CAVC in Esteban v. Brown,
6 Vet. App. 259 (1994), but finds that it does not change the result in this case.  In Esteban, the CAVC addressed a finding of the Board that it could not assign separate ratings for disfigurement, a painful scar, and muscle injury resulting from the same facial injury.  The CAVC held that the critical element is that none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Rather, the symptomatology was distinct and separate.  As already discussed, the facts in this case are distinguished from those in Esteban.  Pain is a component of spine disability and is a component of all joint disabilities.  It is established VA law (see 38 C.F.R. § 4.40, 4.45, 4.59, Deluca) that pain must be considered in establishing a rating for joint disability.  Thus, the Veteran's pain is not distinct and separate symptomatology as contemplated in Esteban.

The Board also acknowledges that the Veteran's private physician R.D.C. has provided a diagnosis of generalized thoracic disc disease resulting in chronic pain syndrome.  This might be interpreted as separate diagnoses.  However, in the context of the entire report, the pain referenced is clearly thoracic spine pain.  R.D.C. refers specifically to chronic back pain and notes, "current pain relates to his structural scoliotic back abnormalities and [...]these cause moderate to severe discomfort."  There is no suggestion that pain in other parts of the body might be encompassed by the diagnosis.  In this case, R.D.C.'s choice of terminology of "chronic pain syndrome" is not probative of the existence of separate and distinct symptomatology as contemplated in Esteban.  

To reiterate, the Board acknowledges that the Veteran experiences constant or near-constant back pain associated with the thoracic spine disability, and that this pain, and other symptoms, affect and impair his thoracic spine function.  Consideration of this pain is required in the context of the rating for the thoracic spine disability; and, in this case, the Veteran's pain has been considered in the assignment of the 20 percent rating for the thoracic spine disability.  A separate rating for pain is therefore legally precluded and the claim must be denied on the basis due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

All the Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9440, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, sleep impairment and resulting decrease in energy are either listed as symptom examples in the rating schedule or are natural results of symptoms listed as examples in the rating schedule.  The assigned 10 percent disability rating specifically contemplates the degree of occupational and social impairment, including due to specific symptomatology.  The GAF score indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, is part of the schedular rating criteria.  Because the schedular rating criteria encompass the Veteran's symptomatology, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

The Board also finds that the schedular rating criteria contemplate the Veteran's service-connected thoracic spine disability.  The Veteran's symptoms include pain, weakness, fatigue, and limited motion, which affect his ability to perform labor.  The March 2011 VA examination reveals that the Veteran has worked as a police officer for 11 years.  He reported no time lost from work as a result of the spine condition.  He reported no periods of incapacity.  He reported no functional limitations to standing or walking as a result of this issue.  The October 2010 examination also revealed no time lost in the past 12 months.  The effect on usual occupation was that he was not as active as he used to be.  There was decreased mobility and problems with lifting and carrying, as well as weakness, fatigue, and pain.  The Veteran reported difficulty picking up his children, changing diapers, and performing chores.  The July 2010 examination reveals that impairment of daily activities includes running and exercising less frequently and being slower at work.  

The schedular criteria specifically provide for ratings based on the presence of limitation of motion of the spine including due to pain, weakness, fatigue, and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Moreover, the rating schedule provides for higher ratings where symptomatology of the appropriate degree is demonstrated.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Concerning the initial rating and effective date issues, because these issues arise from the Veteran's disagreement with the initial evaluation and effective date following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

Regarding the issue of an increased rating for the thoracic spine, the Veteran submitted his initial claim for increase in May 2010.  He was sent a letter in May 2010 which advised him of the information and evidence necessary to substantiate an increased rating.  That letter advised him as to how disability ratings were assigned, and how effective dates were assigned in the event of a successful claim for increase.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Since the May 2010 letter was sent to the Veteran prior to the adjudication of the claim in June 2010, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In short, VA has complied with its duty to notify the Veteran regarding the claim for an increased rating for a thoracic spine disability.

Regarding the claim for service connection for pain associated with the thoracic spine disability, the VCAA need not be considered because the issue is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable and need not be considered with regard to that issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  In response to the May 2010 VCAA notice letter, the Veteran submitted a letter written by his spouse and also responded in June 2010 that he had no other information or evidence to give VA.  There is no response from the Veteran to the September 2010 notice letter.  

In addition, the Veteran was afforded a VA examination to address the manifestations and severity of the Veteran's adjustment disorder, and was provided multiple examinations to address the manifestations and severity of his thoracic spine disability.  The Board finds that the Veteran has been afforded an adequate examination with respect to each service-connected disability.  The examinations were performed by medical professionals based on a review of claims file and/or solicitation of history and symptomatology from the Veteran.  The examinations were thorough and included findings that address the pertinent rating criteria.  Moreover, the resulting diagnoses and findings were generally consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date earlier than April 5, 2010 for grant of service connection for adjustment disorder is denied.

An initial disability rating for adjustment disorder in excess of 10 percent is denied. 

An increased disability rating for a thoracic spine disability, in excess of 20 percent is denied. 

Service connection for pain associated with the thoracic spine disability is denied.



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


